United States Court of Appeals
              for the Fifth Circuit
                               ___________                        United States Court of Appeals
                                                                           Fifth Circuit


                                No. 19-10842
                                                                         FILED
                                                                     May 18, 2021
                               ___________
                                                                    Lyle W. Cayce
United States of America,                                                Clerk


                                                            Plaintiff—Appellee,

                                     versus

Brian Matthew Morton,

                                         Defendant—Appellant.
                ______________________________

                Appeal from the United States District Court
                    for the Northern District of Texas
                          USDC No. 4:19-CR-17-1
                ______________________________

           ON PETITION FOR REHEARING EN BANC

          (Opinion January 5, 2021, 5 Cir., 2021, 984 F.3d 421)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
                                 No. 19-10842




       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated January 5, 2021, is
VACATED.




                                      2